A JUDGMENT was rendered in the Circuit Court on the 3d of October 1820, and a transcript of the record filed in the Supreme Court on the 3d of October, 1825: Held, that the defendant might plead the statute of limitations (1).It is a general rule, that where the computation of time is to be made from an act done, the day on which the act is done should be included. Arnold, et al. v. The United States, 9 Cranch, 104. The statute authorizes a transcript to be filed, without the issuing of a writ of error. Stat. 1823, p, 132.After judgment, twenty years are allowed in England for bringing a writ of error. Tidd, 1064. In the Supreme Court of the United Stales, five years are allowed. Gordon’s Dig. Art. 525. Five years is the time in this state. Stat. 1823, p. 133. There are exceptions in favour of infants, &c. Ibid. The plea of the statute of limitations concludes by praying that the plaintiff may be barred of his writ of error; and the judgment, if for the defendant, is in accordance with the prayer of the plea. 1 Arch. Pr. 256, 258. There cannot be a judgment of affirmance in such case, because the plea, like that of a release, ¿s a confession of errors. 2 Will. Saund. 101, v, note.